

116 S938 IS: Intercountry Adoption Information Act of 2019
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 938IN THE SENATE OF THE UNITED STATESMarch 28, 2019Mr. Burr (for himself, Mr. Cardin, Mr. Blunt, Ms. Klobuchar, Mr. Tillis, Mr. Brown, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the Intercountry Adoption Act of 2000 to require the Secretary of State to report on
			 intercountry adoptions from countries which have significantly reduced
			 adoption rates involving immigration to the United States, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Intercountry Adoption Information Act of 2019. 2.Additional information to be included in annual report on intercountry adoptions (a)Report elementsSection 104(b) of the Intercountry Adoption Act of 2000 (42 U.S.C. 14914(b)) is amended by adding at the end the following new paragraphs:
				
 (9)A list of countries that established or maintained a significant law or regulation that prevented or prohibited adoptions involving immigration to the United States, regardless of whether such adoptions occurred under the Convention.
 (10)For each country listed under paragraph (9), the date on which the law or regulation was initially implemented.
 (11)Information on efforts taken with respect to a country listed under paragraph (9) to encourage the resumption of halted or stalled adoption proceedings involving immigration to the United States, regardless of whether the adoptions would have occurred under the Convention.
 (12)Information on any action the Secretary carried out that prevented, prohibited, or halted any adoptions involving immigration to the United States, regardless of whether the adoptions occurred under the Convention.
 (13)For each country listed pursuant to paragraph (12), a description of— (A)what policies, procedures, resources, and safeguards the country lacks, or other shortcomings or circumstances, that caused the action to be carried out;
 (B)what progress the country has made to alleviate those shortcomings; and
 (C)what steps the Department of State has taken in order to assist the country to reopen intercountry adoptions..
 (b)Public availability of reportSection 104 of the Intercountry Adoption Act of 2000 (42 U.S.C. 14914) is amended by adding at the end the following new subsection:
				
 (c)Public availability of reportThe Secretary shall make the information contained in the report required under subsection (a) available to the public on the website of the Department of State..
 (c)Privacy concernsIn complying with the amendments made by subsections (a) and (b), the Secretary shall avoid, to the maximum extent practicable, disclosing any personally identifiable information relating to United States citizens or the adoptees of such citizens.
 (d)Conforming amendmentSection 104(a) of the Intercountry Adoption Act of 2000 (42 U.S.C. 14914(a)) is amended by striking International Relations and inserting Foreign Affairs. (e)Application dateThe amendments made by this section shall apply with respect to reports required to be submitted under section 104 of the Intercountry Adoption Act of 2000 (42 U.S.C. 14914) beginning on the date that is 1 year after the date of enactment of this Act.